t c memo united_states tax_court christina m fitzpatrick petitioner v commissioner of internal revenue respondent docket no 9433-13l filed date keith h johnson adam l heiden and michael p tyson for petitioner anne m craig lauren b epstein and peter t mccary for respondent memorandum findings_of_fact and opinion vasquez judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in which respondent determined to sustain a lien filing with respect to petitioner’s liabilities listed below respondent determined that petitioner was liable for trust fund recovery penalties tfrps for each of the following periods taxable_period tfrp assessed amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issue for decision is whether petitioner is liable for the tfrps assessed against her we hold that she is not findings_of_fact some of the facts have been stipulated respondent reserved objections to several paragraphs in the stipulations of fact and attached exhibits based on relevancy materiality and hearsay we need not and will not address those unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times in the third supplemental stipulation of facts respondent reserved objections to paragraph sec_42 sec_43 sec_44 and attached exhibits 23-j 24-j and 25-j in the fourth supplemental stipulation of facts respondent reserved objections to continued objections because in resolving the issues presented we have not relied on any of the paragraphs or exhibits to which respondent reserved those objections all remaining stipulated facts are so found and the remaining attached exhibits are incorporated by this reference at the time the petition was timely filed petitioner resided in florida background in james stamps read an article in the jacksonville business journal about a restaurant and wine bar franchise called the grape he later dined at one of the grape’s location’s in atlanta georgia he was intrigued by the idea of owning a restaurant and wine bar and thought that purchasing the franchise rights for the jacksonville florida area would prove to be lucrative mr stamps contacted petitioner’s husband edward fitzpatrick and proposed that they jointly purchase the franchise rights and open a location at a new mall in jacksonville mr stamps and mr fitzpatrick agreed they would be equal partners mr stamps would be the president and managing partner overseeing the business operations while mr fitzpatrick would be a silent partner and passive investor continued paragraph and the attached exhibit 31-j mr stamps was mr fitzpatrick’s previous supervisor when both worked for a beverage distributor in jacksonville with some executive authority but no day-to-day duties petitioner had no ownership_interest in the business petitioner’s primary responsibility during the periods at issue was to serve as caregiver to her disabled son evan who suffers from a rare metabolic disorder called citrullinemia as a result of the disorder evan has severe autism cerebral palsy and limited mobility evan is also speech impaired and needs assistance to perform many basic functions such as eating and going to the bathroom he has a low iq and a life expectancy of years he is required to take over pills a day and cannot be left for any significant amount of time without adult supervision because of the substantial amount of attention evan required petitioner was unable to devote significant effort to any business_enterprise mr fitzpatrick worked in excess of hours per week at his job managing operations at a beverage distributor he therefore had little time to participate in activities at the grape respondent attempts to characterize petitioner as a part owner of the business by virtue of her marriage to mr fitzpatrick because she had prior unrelated work experience and because she was allegedly perceived to be an owner by a few individuals respondent does not cite convincing authority or other relevant evidence in the record in support of this proposition so we decline to make such a finding evan was born in preopening activities at the grape once mr stamps and mr fitzpatrick decided to go ahead with the investment a for-profit corporation known as dey corp inc dey corp was incorporated and registered with the florida secretary of state in date dey corp was the corporate entity used to purchase and operate the grape franchise mr stamps was the only person listed in the articles of incorporation as an officer and director shortly after mr stamps and mr fitzpatrick began engaging in preliminary business matters mr stamps was unexpectedly hired for a short-term job at a beverage distributor in puerto rico therefore most of the preopening responsibilities fell upon mr fitzpatrick because of his busy schedule mr fitzpatrick directed petitioner to carry out some of those responsibilities preopening responsibilities involved checking the site premises during construction and resolving permitting issues mr stamps returned from puerto rico in date shortly before the grape opened for business construction of the restaurant was progressing and key employees needed to be hired and trained mr stamps and mr fitzpatrick conducted interviews and hired a retail manager a wine bar manager and a chef new employees petitioner was not involved in the interviewing and hiring process for several weeks spanning january and date mr fitzpatrick mr stamps and the new employees went to the grape headquarters in atlanta for training petitioner did not attend the training while in atlanta mr stamps contacted petitioner and asked her to retain the services of a payroll company so the new employees could be paid petitioner engaged the services of a payroll company called paychex paychex offered several levels of service including a service called taxpay which provided full payroll support in addition to preparing employee paychecks and determining payroll tax_liability paychex would debit the business’ bank account directly deposit federal payroll_taxes and electronically file form sec_941 employer’s quarterly federal tax_return dey corp contracted for this comprehensive payroll service during the preopening phase petitioner was also directed to open a corporate bank account on behalf of dey corp she opened an account at wachovia bank wachovia account petitioner had signatory authority on the wachovia account management structure at the grape the grape opened in date and was run primarily by mr stamps and kris chislett mr stamps carried out his role as president of the corporation in varying degrees he was heavily involved in the initial hiring and business structuring and became slightly less involved during periods when he was away from jacksonville on his résumé mr stamps described his position at the grape from to as owner operations manager specifically mr stamps indicated that he drove all aspects of building business from the ground up including negotiations for franchise and construction contracts supervised construction hired trained before opening the grape mr stamps had a lengthy career in business and management he has a bachelor of arts degree in biochemistry and started working for allegheny pepsi-cola in he later served for nine years as the vice president of operations with southeast atlantic beverage corp where he oversaw the beverage operations of three different facilities in miami jacksonville and atlanta his resume lists various areas of expertise including strategic planning tactical execution project program management inventory management and financial mgmt p l mr chislett was originally hired as the grape’s retail manager but was quickly promoted to general manager the position he held during the periods at issue mr chislett has a bachelor of arts degree in hospitality business management mr stamps worked in trinidad west indies for a brewing company between and but managed the grape remotely and returned to jacksonville often and supervised staff of maintained high quality and customer satisfaction levels while managing and containing wine and food costs when he was in jacksonville mr stamps oversaw day-to-day operations during of the quarters at issue when mr stamps was in trinidad he was in constant contact with mr chislett with whom he discussed daily business dealings mr stamps also monitored the grape’s bank balances and determined when it was appropriate to lend money to the business mr chislett the general manager of the grape was responsible for carrying out the day-to-day business operations he managed the employees paid creditors and oversaw purchases from vendors he was responsible for hiring and firing personnel mr chislett was also paychex’s main contact during the periods at issue and he maintained control_over the payroll process on his résumé mr chislett stated that his responsibilities included management and oversight of all restaurant with duties including recruitment and selection of personnel training purchasing inventory sales strategies and yield management reviewing financial statements p l product mix budgeting forecasting revenues and expenses and management of individual department managers supervisors supplier relations including price negotiation negotiation of payment terms and utilisation sic of key industry contacts in order to complete tasks petitioner did not have a significant role at the grape while she was directed to establish the business’ bank account and contract with paychex during the preopening phase of the business she became decidedly less involved once the business was operational petitioner’s main responsibilities were delivering checks relaying electronic bank account balances to mr chislett and delivering the business’ mail that was sent to her private mailbox petitioner occasionally transferred funds to and from the corporate bank account at the direction of mr stamps or mr fitzpatrick petitioner also issued checks at the direction of mr stamps or mr fitzpatrick for some of the business’ recurring monthly expenses petitioner made no operational decisions indeed she did not have the proper education training or experience to hold a management position at the grapedollar_figure during the preopening phase when petitioner was directed to contract the payroll service and open the corporate bank account the mall which would house the grape was still under construction since there was no mailing address available for the business dey corp received mail at a private mailbox that petitioner maintained for unrelated business purposes during the periods at issue petitioner signed roughly of the nonpayroll checks petitioner graduated from high school in she never enrolled in or completed any college-level courses for a time she operated a small rental real_estate business overseeing several properties but she did not otherwise have management experience that would have been valuable to the grape payroll as stated earlier mr chislett maintained control_over the payroll process he was responsible for compiling the payroll information into a spreadsheet and transmitting this information directly to paychex every week because of the quick turnaround between providing the weekly payroll information to paychex and payday at the grape on tuesdays it was necessary for paychex to hand- deliver the payroll checks by courier because the grape had no business location at the time paychex was first contracted the payroll checks were initially delivered to mr fitzpatrick’s and petitioner’s home address later once the business formally opened paychex began delivering the payroll checks directly to the business location however employees were rarely onsite to receive the payroll checks on tuesday mornings because the business would not open until later in the day therefore the parties reverted to having the checks delivered to mr fitzpatrick’s and petitioner’s residence upon delivery of the payroll checks petitioner was directed to sign the checks and deliver them to the business_premises on tuesday afternoons when petitioner personally delivered the checks to the business location she would sometimes not be able to get out of her vehicle because evan’s continued sometimes an employee would go to petitioner’s house to collect the payroll checks it was usually necessary for petitioner to sign the checks because tuesday was mr chislett’s day off and there was no one else onsite available to sign the payroll checksdollar_figure petitioner was not responsible for and did not review statements included in the paychex package operations at the grape the grape opened and began serving customers in date within a year the business was losing money as general manager mr chislett was responsible for improving the grape’s sales he increased live music performances spent lavishly on better known entertainers and purchased larger stocks of wine for the restaurant continued condition prevented his walking from the vehicle to the restaurant petitioner would have to call an employee to walk outside and collect the payroll checks if evan required attention and petitioner could not answer the front door the employee would collect the checks from under the front doormat where they had been delivered by the paychex courier during the periods at issue petitioner signed about of the payroll checks many of mr chislett’s sales-generating ideas however were not sanctioned by the owners in fact mr chislett was spending to such an extent that checks he issued to vendors began to bounce mr chislett was admonished by mr fitzpatrick to reduce his excessive spending as a result of the bounced checks vendors began to lose faith in the business’ ability to pay its bills and many demanded cash on delivery or certified checks mr chislett therefore began to pay creditors by first using cash received from daily operations when the cash balance at the restaurant was exhausted he would resort to using standard checks if the creditor still accepted standard checks or certified checks the owners limited the number of checks available to mr chislett at any one time presumably in an effort to reign in his spending petitioner was directed to deliver to mr chislett a small number of blank nonpayroll checks when she delivered the weekly payroll checks in date the wachovia account was frozen for reasons that are unclear because mr stamps was working in trinidad petitioner was directed to open a new bank account she opened an account with first guaranty bank first guaranty account dollar_figure before opening the account the bank employee instructed petitioner to indicate she held some form of corporate office on the commercial signature card continued four months later in date paychex tried to withdraw dollar_figure from the first guaranty account for taxes and dollar_figure for an invoice the electronic withdrawals were rejected this was the last time paychex attempted to debit any taxes from a dey corp bank accountdollar_figure paychex continued to produce payroll checks and reference copies of form sec_941 furthermore the payroll checks and paychex invoices for payroll services continued and on a form titled bank resolution by corporation petitioner handwrote sec next to her signature on the signature card and she signed the bank resolution by corporation as dey corp ’s secretary even though she was never actually secretary for dey corp in response to a subpoena duces tecum issued for respondent paychex produced several letters allegedly issued to dey corp two letters dated date and addressed to dey corp state the electronic funds transfer that was generated as part of your recent payroll processing to move funds from your bank account to paychex was unsuccessful therefore paychex can no longer provide the portion of the payroll processing service that deals with the electronic collection and payment of funds a third letter dated date states that taxpay service was discontinued effective date it is unclear from the record whether these letters were in fact mailed to dey corp the reference copies of form sec_941 prepared by paychex reflected that there was no balance due and owing and that there was no need to file form sec_941 the signature blocks were printed with the following words reference copy prepared by paychex and do not file continued to be debited from the first guaranty account however paychex did not debit the payroll tax portion from the account make payroll deposits on the business’ behalf or file form sec_941 petitioner was unaware these services had been canceled business continued at the grape until early when dey corp turned operations over to the franchisor irs investigation and assessment of tax on date approximately two months after dey corp had stopped operating the grape revenue_officer lanita wells ro wells visited the office of sonny martin dey corp ’s certified_public_accountant c p a because mr martin was not in the office ro wells dropped off her card and left word she had been there investigating unpaid payroll_taxes mr martin sent mr fitzpatrick and petitioner an email notifying them that a representative of the internal_revenue_service irs had visited his office investigating unpaid payroll_taxes this email was the first time mr fitzpatrick and petitioner had knowledge that federal payroll deposits had not been made for various quarters and that form sec_941 remained unfiled ro wells was originally assigned to investigate dey corp but expanded her tfrp investigation to mr stamps mr chislett mr fitzpatrick and petitioner after conducting her investigation ro wells recommended assessing tfrps against mr stamps mr chislett and petitionerdollar_figure on date ro wells sent petitioner a letter trust fund recovery penalty letter dated date via certified mail to her last_known_address petitioner did not receive the letter because the u s postal service did not deliver it and instead returned the envelope to the irs under the terms of the letter petitioner had days to file a formal protest with the irs contesting the proposed assessment of the tfrps on date the deadline for filing the formal protest petitioner and ro wells had a telephone conversation at no time during the conversation did ro wells inform petitioner that a letter had been issued to her and returned by the u s postal service on date the tfrps were assessed against petitioner a notice_of_federal_tax_lien nftl dated date was filed against petitioner on date a notice_of_federal_tax_lien filing and your right to a hearing both mr stamps and mr chislett successfully administratively contested the assessments mr stamps filed a request for abatement which was granted mr chislett was granted relief by the irs office of appeals appeals there is no evidence in the record that petitioner refused delivery of the letter under sec_6320 was issued to petitioner on date petitioner timely filed a collection_due_process cdp appeal on date and challenged the underlying liability the appeals settlement officer issued the notice_of_determination sustaining the nftl filing and petitioner timely filed a petition with this court i jurisdiction and standard of review opinion we first address our jurisdiction over this case and the applicable standard of review sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for taxes when a demand for payment of the taxes has been made and the taxpayer fails to pay those taxes sec_6320 requires the commissioner to provide to the taxpayer a notice of nftl filing within five business days after a nftl is filed a taxpayer receiving a notice may request administrative review of the matter in the form of a hearing within a day period sec_6320 at the hearing the taxpayer may raise any relevant issue including spousal defenses challenges to the appropriateness of the collection actions and offers of collection alternatives sec_6320 sec_6330 in addition the taxpayer may challenge the existence or amount of the underlying tax liability but only if the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the liability sec_6320 sec_6330 sec_6330 by cross-reference from sec_6320 grants this court jurisdiction to review the commissioner’s determination that the proposed collection action was proper in reviewing the commissioner’s decision to sustain collection actions where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination of the underlying tax_liability de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding proposed collection actions for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite the liabilities in this case involve tfrps the commissioner is required to provide the taxpayer with notice of tfrps before assessment sec_6672 a letter provides a taxpayer with notice and the means of protesting a proposed tfrp assessment administratively with the commissioner 132_tc_301 when a letter is mailed the commissioner must follow the same mailing procedures that are provided for notices of deficiency in sec_6212 sec_6672 this court has held that the same evidence that establishes that the commissioner mailed a notice_of_deficiency to a taxpayer’s last_known_address should be sufficient to establish that the commissioner properly sent a letter mason v commissioner t c pincite citing hickey v commissioner t c memo respondent’s issuance of the letter by certified mail which was sent to petitioner at her last_known_address satisfies the notice requirement of sec_6672 see id thus the tfrp assessments made against petitioner are valid however a letter that was not received but was not refused by a taxpayer does not constitute an opportunity to dispute the taxpayer’s liability see id the parties agree that petitioner could challenge the underlying liabilities during her cdp hearing because she did not receive a letter furthermore petitioner did in fact challenge the underlying liabilities during her cdp hearing and the settlement officer determined that she was liable for them because petitioner properly raised the issue of the liabilities during her cdp hearing we review respondent’s determination of the underlying tax_liabilities de novo ii trust fund recovery penalties we next address whether petitioner is liable for the tfrps assessed against her employers have a duty to withhold income and employment_taxes from their employees’ wages sec_3102 sec_3402 these withheld funds are often referred to as trust_fund_taxes because sec_7501 characterizes such withholdings as a special fund held in trust for the united_states mason v commissioner t c pincite employees generally are allowed a credit against their tax_liability for the amount of taxes withheld from their wages regardless of whether the employer actually remits the funds to the government sec_31 sec_1_31-1 income_tax regs therefore when net wages are paid to an employee and the employer does not pay over the withheld funds the irs has no recourse against the employees for their payments and may collect only from the employer 591_f2d_1151 5th cir sec_6672 provides a collection tool allowing the commissioner to impose penalties on certain persons who fail to withhold and pay over trust_fund_taxes see 431_f2d_742 5th cir the penalty under sec_6672 is equal to the total amount of the tax that was in 661_f2d_1206 11th cir the court_of_appeals for the eleventh circuit adopted as binding precedent the decisions of the former court_of_appeals for the fifth circuit handed down before date an appeal of this case would lie in the eleventh circuit see 54_tc_742 aff’d 445_f2d_985 10th cir withheld but not paid over and is imposed on any person required to collect truthfully account for or pay over any_tax withheld who willfully fails to do so the term person is often taken to mean a responsible_person and includes an officer_or_employee of a corporation who as such is under a duty to collect account for or pay over the withheld tax sec_6671 mazo f 2d pincite mason v commissioner t c pincite therefore liability for a tfrp is imposed only on a responsible_person who willfully fails to collect account for or pay over the withheld tax mazo f 2d pincite before we address each of these two elements in turn we will comment on the credibility of the parties’ witnesses as a trier of fact it is our duty to listen to the testimony observe the demeanor of the witnesses weigh the evidence and determine what we believe kropp v commissioner tcmemo_2000_148 slip op pincite in 58_tc_560 we observed that the process of distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life we are not required to accept testimony if it is improbable unreasonable or the parties disagree on who has the burden_of_proof as to whether petitioner was a responsible_person who willfully failed to collect account for or pay over the withheld taxes because we decide the factual issues in the instant case on the preponderance_of_the_evidence the allocation of the burden_of_proof is immaterial questionable 450_f2d_1239 5th cir aff’g tcmemo_1970_89 these statements regarding our role as a trier of fact are particularly apt here over the course of seven days of trial the parties called nine witnesses to testify and introduced numerous documents much of the testimony was conflicting we find petitioner mr fitzpatrick mr martin amy mele and william boudreaux to be honest forthright and credible conversely unless we otherwise expressly state we did not find the testimony of mr stamps mr chislett or lavendar morrison to be credible additionally we have little confidence in any of the documents respondent obtained from mr chislett a responsible_person now we will address whether petitioner is a responsible_person within the meaning of sec_6672 a responsible_person is any person required to collect account for or pay over withheld taxes mazo f 2d pincite whether someone is a responsible_person is a matter of status duty and authority not knowledge id pincite the court_of_appeals for the eleventh circuit has noted that indicia of responsibility include the holding of corporate office control_over financial affairs the authority to disburse corporate funds stock ownership and the ability to hire and fire employees 828_f2d_1499 11th cir respondent argues that petitioner possessed all the recognized indicia of responsibility and was therefore a responsible_person within the meaning of sec_6672 respondent further asserts that petitioner exercised substantial financial control_over dey corp and that at all times petitioner was a de_facto officer of the corporation because she opened two corporate bank accounts had signatory authority on both accounts and signed checks on behalf of the corporation petitioner argues that she lacked decisionmaking authority and did not exercise significant control_over corporate affairs petitioner further asserts that despite her signatory authority she was not a responsible_person within the meaning of sec_6672 because she had a limited role in the business’ payroll process and merely signed payroll checks for the convenience of the corporation petitioner claims that mr stamps and mr chislett were responsible for running the corporation day to day and that her duties were ministerial we agree with petitioner and find that the preponderance_of_the_evidence shows that her role was ministerial and that she lacked decisionmaking authority accordingly we hold that petitioner was not a responsible_person within the meaning of sec_6672 we previously stated that responsibility is a matter of status duty and authority mazo f 2d pincite in considering the individual’s status duty and authority the test is one of substance 258_br_480 bankr m d fla citing heimark v united_states cl_ct in other words the focus of the inquiry does not involve a mechanical application of any particular list of factors id the inquiry must focus on actual authority to control not on trivial duties id see also 825_f3d_1275 11th cir holding that a reasonable trier of fact could find that a taxpayer is not a responsible_person even though the taxpayer was named the corporate secretary worked several hours per week and had duties including signing payroll checks prepared by a third party signing nonpayroll checks for routine expenditures and signing form sec_941 petitioner lacked the authority to control the financial affairs of the business or exercise any significant authority over the disbursement of dey corp ’s funds notwithstanding petitioner’s signatory authority and her spousal relationship to one of the corporation’s owners the substance of petitioner’s position was largely ministerial and she lacked actual authority the credible testimony and the documentary_evidence introduced at trial demonstrate that mr stamps and mr chislett exercised control_over the financial affairs of the corporation and that petitioner served only support functions we are in fact puzzled that mr stamps the president of the corporation and a hands-on owner and mr chislett the day- to-day manager successfully evaded in the administrative phase any personal liability for these tfrpsdollar_figure petitioner has a high school education she has never completed or even enrolled in any college-level courses while petitioner developed strengths in sales and marketing during the course of operating her rental real_estate business she does not have experience in accounting finance tax or management respondent however goes to great lengths to characterize petitioner as a savvy the employees referred to petitioner as the runner gopher helper and support person ro wells determined during this phase that petitioner was a responsible_person because of her alleged status as secretary of the corporation because she signed checks and because a review of her financial statements shows equity in assets reflecting collection potential however we believe ro wells did not conduct a thorough investigation for instance ro wells made her determination before she received and reviewed the relevant bank records she also failed to interview or summon mr stamps the president of the corporation see robert e mckenzie representation before the collection_division of the irs sec dollar_figure the irs normally begins its investigation of the tfrp by interviewing corporate officers after reviewing the administrative record we also believe that ro wells was actively misled by mr chislett regarding petitioner’s role at the business business person whose actions and prior work experience made her a de_facto director on the basis of the record we cannot make such a finding it is clear from the testimony and other evidence that petitioner was not an officer director owner or employee of the corporation at any time with the exception of a few weeks during the preopening phase petitioner had no involvement in the day-to-day affairs of the corporation in fact she spent most of her time taking care of her disabled son evan petitioner’s health was also weak as a result of having to constantly lift evan she developed spinal stenosis which required periodic injections and epidurals consequently she usually visited the corporation only once a week on tuesdays for less than an hour each time the the administrative record includes an email that mr chislett provided to respondent that was purportedly sent from petitioner to mr chislett asking him to join her professional network on linkedin the email misspelled petitioner’s name and listed her as the cfo of the grape escape the record shows that petitioner did not create the linkedin account and that someone other than she created it as a prank the record also shows that petitioner was not the cfo of the grape the grape escape or any other business we believe mr chislett knowingly provided this false and misleading email to appeals in an effort to mischaracterize petitioner as the person responsible for the business’ finances we also find that even though petitioner is listed as the corporate secretary on the first guaranty account she was not in fact the corporate secretary and was merely listed as such to facilitate opening the account the corporation never paid petitioner a salary however it did pay her a small stipend from to to reimburse her for out-of-pocket costs petitioner was not compensated at all from to record also shows that there were times that she did not visit the business for periods of several months additionally petitioner had no authority to hire and fire employees of the corporation she had no responsibility to oversee or ensure the payment of payroll_taxes on its behalf she was not its bookkeeper or accountant she did not reconcile the bank statements even though she wrote and signed roughly of the nonpayroll checks to pay some of the corporation’s recurring operating_expenses such as rent she was merely doing so at the direction of others and for the convenience of the corporation moreover even though petitioner signed most of the payroll checks prepared by paychex the duty was ministerial and done only for the convenience of the corporation she had no duty to and did not oversee the employees collect payroll information compile payroll information or remit the payroll information to paychex on behalf of the corporation mr chislett was responsible for carrying out those duties finally we note that respondent relies heavily upon testimony from mr stamps mr chislett and ms morrison as stated earlier we do not find these dey corp outsourced its bookkeeping and accounting functions to independent bookkeepers and a c p a witnesses credible petitioner’s cross-examination of mr stamps and mr chislett revealed that their testimony was unreliable and unbelievable much of their testimony was inconsistent during trial and conflicts with other credible_evidence in the record mr stamps evaded many of petitioner’s questions during cross-examination by repeatedly responding i don’t remember additionally mr chislett and ms morrison projected a bias towards petitioner that made their testimony unreliable and untrustworthydollar_figure accordingly because petitioner did not hold corporate office did not control financial affairs had no ownership_interest had no authority to hire and fire employees and otherwise had little or no decisionmaking power beyond petitioner had mr chislett served with a subpoena duces tecum requiring him to provide all emails he sent to or received from mr stamps mr fitzpatrick and petitioner during the relevant periods although mr chislett testified that there were probably thousands of emails he did not produce any to petitioner he did however produce to emails for respondent shortly before trial which purport to show petitioner having decisionmaking authority without having the opportunity to review a larger sampling of emails we find the emails mr chislett produced misleading and inconsistent with the record we also recognize that mr chislett has previously produced documents and other information to respondent he knows to be false and misleading we accordingly assign the emails and his testimony very little weight even though mr chislett and ms morrison were admonished by the court and counsel for respondent not to discuss their testimony with any of the other witnesses or potential witnesses ms morrison called mr chislett almost immediately after she completed her testimony ms morrison was aware that mr chislett was scheduled to testify the following day ministerial duties we find that petitioner was not a responsible_person for purposes of sec_6672 b willfulness having determined that petitioner is not a responsible_person within the meaning of sec_6672 the court need not determine whether petitioner willfully failed to collect account for or pay over the trust_fund_taxes at issue however for the sake of completeness we choose to do so we find that petitioner did not willfully fail to collect account for or pay over the trust_fund_taxes at issue the willfulness requirement is satisfied if there is evidence that the responsible_person had knowledge of payments to other creditors after he or she was aware of the failure to remit the withheld taxes thibodeau f 2d pincite citing mazo f 2d pincite the willfulness requirement is also met if the responsible_person shows a reckless disregard of a known or obvious risk that trust funds may not be remitted to the government mazo f 2d pincite see also thibodeau f 2d pincite willfulness does not require a fraudulent or bad motive on the part of the responsible_person 931_f2d_805 11th cir respondent argues that petitioner had actual knowledge that payroll_taxes were not being paid because she had access to the bank statements and documents included in the weekly paychex package respondent further argues that petitioner acted with reckless disregard because she signed checks while failing to adequately review bank statements which should have given her notice that payroll_taxes were unpaid respondent’s arguments would require us to make factual inferences contrary to credible testimony and other evidence in the record and we therefore decline to accept them as stated earlier mr chislett was paychex’s main contact and therefore responsible for ensuring paychex provided adequate services petitioner merely delivered the paychex package and any mail she received at her private mailbox to mr stamps or mr chislett at the business location petitioner neither reviewed nor was responsible for reviewing the mail or the contents of the paychex package therefore petitioner had no knowledge as to whether the irs was contacting the corporation regarding delinquent payroll_taxes or whether the statements in the paychex package reflected that payroll_taxes were unpaid with regard to respondent’s second argument petitioner did not have the responsibility to scrutinize the bank statements as closely as respondent suggests petitioner did not reconcile the bank statements and had no oversight responsibility for the financial books_and_records of the corporation petitioner was merely directed to relay electronic bank account balances to mr chislett and mr stamps therefore petitioner did not act with reckless disregard in the course of carrying out her ministerial duties petitioner argues that during all relevant periods she lacked the requisite knowledge that payroll_taxes were unpaid and that therefore she does not satisfy the willfulness requirement we find this argument persuasive it was not until mr martin contacted mr fitzpatrick and petitioner several months after the business had been turned over to the franchisor that petitioner first learned that the corporation had not been making its payroll tax deposits consequently petitioner could not have willfully preferred another creditor over the united_states because she did not have the requisite knowledge that payroll_taxes were unpaid accordingly we find that petitioner did not act willfully in failing to collect account for or pay over the trust_fund_taxes at issue in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for petitioner
